Mr. Presidihg Justice Holdom delivered the opinion of the court. 2. Carriers, § 476*—when evidence supports verdict in action for injuries. In an action to recover for personal injuries received in attempting to board a street car, evidence held to support a verdict for plaintiff. 3. Corporations—when■ original declaration considered as part of allegations against receivers substituted as parties. The original declaration in an action against a street railway company is to be included as a part of the allegations against the receivers of such company where, as amended, it stands against the receivers in place of the company. 4. Pleading, § 243*—when order of amendment includes all pleadings. An order of amendment in an action against a street railway company which provides that “all papers and proceedings herein be amended” by making certain persons, stated to be receivers of such company, party defendants, is sufficiently broad to include the amendment of all the papers then on file, pleas as well as declaration. 5. Carriers, § 464*-—propriety of rulings on. evidence in action by passenger for injuries. In an action by a passenger to recover for personal injuries received in boarding a street car, rulings of the court as to the admission and exclusion of evidence held not erroneous. 6. Damages, § 142*—when not excessive. In an action to recover for personal injuries, a verdict for $2,500 is not excessive where the evidence shows that plaintiff suffered painful injuries necessitating an operation and his remaining in the hospital for 10 days, that he suffered much pain and had to return to the hospital a month later for further treatment, necessitating the use of an anassthetic, and that he suffers from headache and an ear discharge and is somewhat deaf.